DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 6/25/21.
Claims 1, and 9-28 are pending in this action.  Claims 2-7 were previously cancelled. Claim 8 has been newly cancelled.  Claims 11-28 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/25/21 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 13 recites wherein said culture medium does not contain sucrose.  “Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims… The mere absence of a positive recitation is not basis for an exclusion.” MPEP 2173.05 (i)  
Although the specification and/or the claims as originally filed do provide support for the limitation that the “glucose and fructose”, there is no support in the specification or the claims as originally filed that there is no sucrose.  Because the negative limitation is not expressly set forth in the original specification, it is new matter. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-12, 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over KR 840002212 1984 Derwent Abstract in view of Mudai KR 800000240 April 2, 1980 Derwent Translation and Lopez-Cervantes (US 2012/0329135) and Chronopoulos 2002 Biotechnology Letters abstract.
Regarding Claims 1, 9, and 10:  KR ‘212 discloses a method of making fermented milk by fermenting milk medium with the bacterial strain L. casei YIT9029(FERM BP-1366) plus glucose in the milk medium [abstract].

KR ‘212 does not disclose culturing until the content of glucose in the culture medium at the time of completion of culturing is 0.1 mass% or less; wherein the content of glucose in the culture medium at the time of completion of culturing is 0.01 mass% or less (claim 9); wherein the content of glucose in the culture medium at the time of completion of culturing is 0.001 mass% or less (claim 10).
Mudai discloses a fermented milk made by culturing milk with lactic acid bacteria namely L. casei [abstract]. Mudai discloses that the culture medium contains 3% glucose and 3% fructose [abstract].
Lopez-Cervantes discloses L. casei as able to ferment and therefore assimilate glucose and fructose [0079].
Chronopoulos discloses that L. casei assimilates glucose and sucrose before fructose [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the L. casei of KR ‘212 would have been able to ferment and therefore assimilate glucose and fructose as in Lopez-Cervantes since Lopez-Cervantes discloses L. casei as fermenting both glucose and fructose. 
Further it would have been obvious to include fructose in the milk medium of KR ‘212 since L. casei is able to ferment glucose and fructose as disclosed in Mudai and in order to provide sweetness to the fermented milk beverage.
Although Mudai discloses glucose present at 3% of the medium as opposed to 1.5% to 2.5%, the amounts are substantially close to that of the instant claims, one of ordinary skill would Titanium Metals Corp., 227 USPQ 773 (CAFC 1985),
Although Mudai discloses equal amounts of glucose and fructose in the culture medium, it would have been obvious to modify the amounts of glucose and fructose in order to achieve a desired level of sweetness in the end product since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ284 (CCPA 1954).
Although the references do not disclose the amount of glucose after concluding the step of fermenting, since KR ‘212 discloses the same method steps with the milk supplemented with glucose as recited, and the same strain of bacteria is used to ferment the supplemented milk, and since Chronopoulos discloses that L. casei assimilates glucose before fructose it would have been obvious to one of ordinary skill that the glucose levels would have been greatly reduced or completely assimilated upon completion of fermentation. 
Regarding Claims 11 and 12:  KR’212 discloses as discussed above in claim 1.  Although KR ‘212 does not disclose wherein the content of fructose in the medium is 2 to 4 times the amount of glucose in said culture medium in a mass ratio (claim 11); wherein the content of fructose in said culture medium is 2.4 to 4 times the amount of glucose in said culture medium in a mass ratio (claim 12).
Although Mudai discloses equal amounts of glucose and fructose in the culture medium, it would have been obvious to modify the amounts of glucose and fructose in order to achieve a desired level of sweetness in the end product since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ284 (CCPA 1954).
Regarding Claims 15 and 16:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 85% or more (claim 15); wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 90% or more (claim 16).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 15 and 16:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 85% or more (claim 15); wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 90% or more (claim 16).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 17 and 18:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 1X109/mL or more (claim 17); wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 1.25x109/mL or more (claim 18).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 19 and 20:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 70% or more (claim 19); wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 80% or more (claim 20).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 21 and 22:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 8x108/mL or more (claim 21); wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 1x109/mL or more (claim 22).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 23-25:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 21 days with respect to the acidity immediately after production is 60% or less (claim 23); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 21 days with respect to the acidity immediately after production is 50% or less (claim 24); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 21 days with respect to the acidity immediately after production is 40% or less (claim 25).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 26-28:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 30 days with respect to the acidity immediately after production is 65% or less (claim 26); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 30 days with respect to the acidity immediately after production is 60% or less (claim 27); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 30 days with respect to the acidity immediately after production is 50% or less (claim 28).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 1, 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over KR 840002212 1984 Derwent Abstract in view of Hoshi et al. (WO 2013/146836 translation in US 2015/0056683) and Lopez-Cervantes (US 2012/0329135) and Chronopoulos 2002 Biotechnology Letters abstract.
Regarding Claims 1, 9, 10, 13 and 14:  KR ‘212 discloses a method of making fermented milk by fermenting milk medium with the bacterial strain L. casei YIT9029(FERM BP-1366) plus glucose in the milk medium [abstract].
KR ‘212 does not disclose that glucose is added at 1.5 to 2.5 % and fructose in an amount twice or more an amount of glucose in a mass ratio.
KR ‘212 does not disclose culturing until the content of glucose in the culture medium at the time of completion of culturing is 0.1 mass% or less; wherein the content of glucose in the culture medium at the time of completion of culturing is 0.01 mass% or less (claim 9); wherein the content of glucose in the culture medium at the time of completion of culturing is 0.001 mass% or less (claim 10).
Hoshi discloses fermenting milk with L. casei YIT 9029 in medium containing .4% glucose and 3% fructose [0052].
Lopez-Cervantes discloses L. casei as able to ferment and therefore assimilate glucose and fructose [0079].
Chronopoulos discloses that L. casei assimilates glucose and sucrose before fructose [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the L. casei of KR ‘212 would have been able to ferment and therefore assimilate glucose and fructose as in Lopez-Cervantes since Lopez-Cervantes discloses L. casei as fermenting both glucose and fructose. 
Further it would have been obvious to include fructose in the milk medium of KR ‘212 since Lactobacillus casei is able to ferment glucose and fructose as disclosed in Hoshi and in order to provide food for the bacteria and sweetness to the fermented milk beverage.  Hoshi does not disclose sucrose in the medium and discloses that the syrup has fructose and glucose and does not Rubus suavissimus essence is a non-nutritive sweetener).
Although Hoshi discloses glucose present at .4% as opposed to 1.5% to 2.5, it would have been obvious to adjust the amount of glucose to provide fuel for the growth of the bacteria since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Although the references do not disclose the amount of glucose after concluding the step of fermenting, since KR ‘212 discloses the same method steps with the milk supplemented with glucose as recited, and the same strain of bacteria is used to ferment the supplemented milk, and since Chronopoulos discloses that L. casei assimilates glucose before fructose it would have been obvious to one of ordinary skill that the glucose levels would have been greatly reduced or completely assimilated upon completion of fermentation. 
Regarding Claims 11 and 12:  KR’212 discloses as discussed above in claim 1.  Although KR ‘212 does not disclose wherein the content of fructose in the medium is 2 to 4 times the amount of glucose in said culture medium in a mass ratio (claim 11); wherein the content of fructose in said culture medium is 2.4 to 4 times the amount of glucose in said culture medium in a mass ratio (claim 12).
Although Hoshi discloses glucose at .4% and fructose at 3% in the culture medium, it would have been obvious to modify the amounts of glucose and fructose in order to achieve a desired level of sweetness in the end product since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ284 (CCPA 1954).
Regarding Claims 15 and 16:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 21 days 
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 15 and 16:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 85% or more (claim 15); wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 90% or more (claim 16).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 17 and 18:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 21 days 9/mL or more (claim 17); wherein the viability of the fermented milk food after storage at 10°C for 21 days with respect to the viable cell count immediately after production is 1.25x109/mL or more (claim 18).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 19 and 20:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 70% or more (claim 19); wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 80% or more (claim 20).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 21 and 22:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the viability of the fermented milk food after storage at 10°C for 30 days 8/mL or more (claim 21); wherein the viability of the fermented milk food after storage at 10°C for 30 days with respect to the viable cell count immediately after production is 1x109/mL or more (claim 22).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 23-25:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 21 days with respect to the acidity immediately after production is 60% or less (claim 23); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 21 days with respect to the acidity immediately after production is 50% or less (claim 24); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 21 days with respect to the acidity immediately after production is 40% or less (claim 25).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 26-28:  KR’212 discloses as discussed above in claim 1.  KR’212 does not disclose wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 30 days with respect to the acidity immediately after production is 65% or less (claim 26); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 30 days with respect to the acidity immediately after production is 60% or less (claim 27); wherein the ratio of change in acidity of the fermented milk food of the present invention after storage at 10°C for 30 days with respect to the acidity immediately after production is 50% or less (claim 28).
Since KR’212 discloses the same microorganism as recited and it is treated in the same way as claimed, it would have been obvious that the properties of the resulting fermented milk produced would have been the same as claimed. 
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 6/25/21 have been fully considered but they are not persuasive.
Applicants assert that having twice as much fructose as glucose is essential to maintain a viable cell count.  The Applicants also assert that it was unexpected that the glucose would not be present in the fermented milk because it is assimilated before the fructose and that this helps decrease acidity in the fermented product.  The Applicants also assert that Mudai does not disclose the reduction of glucose to .1%.
Lactobacillus casei.  KR ‘212 is only lacking in its disclosure of the amounts of glucose contained in the medium and fructose.  Mudai taught the addition of both glucose and fructose to a fermentation medium and the fermentation of the milk with L. casei.  The Examiner agrees that the references do not disclose the reduction of glucose to 0.1%.  However the Examiner maintains that given the starting values of glucose, the fact that claimed L. casei ferments glucose and given optimal time and temperature for fermenting the milk, it would have been obvious that the glucose would be fermented to low levels.
Further, Applicants arguments are not commensurate with the scope of the claims because Applicants argue features of the invention which are not claimed.
The Applicants assert Mudai teaches away from the invention since it discloses sucrose.
The Examiner notes that the argument against the presence of sucrose are only relevant to claims 13 and 14.
For the reasons above the rejections have been maintained.	

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsubara (US 2004/0013656) discloses fermenting soy milk with a 0.8% glucose fructose syrup and the claimed strain [0032].
Mutai (US 4087559) discloses dairy milk fermented with syrup containing a mixture of glucose at 20g and fructose at 35g [col. 6, lines 19-31].  Mutai discloses glucose present at 20g and fructose present at 35g of the medium which is about 3.8% glucose and about 6.6% fructose respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793